Michael J. Kelly, P.J.
(concurring). I concur because I am compelled to by the Supreme Court’s decision in People v Rushlow, 437 Mich 149; 468 NW2d 487 (1991). However, Court of Appeals opinions as well as Supreme Court opinions that have postulated extreme longevity for imprisoned defendants have done so intuitively and are very likely to be wrong. (Given our ignorance of the vital statistics, I suggest that ripe old age is the least *435plausible assumption.) Believing that Rushlow cannot be reconciled with People v Moore, 432 Mich 311; 439 NW2d 684 (1989), see People v Mayfield, 182 Mich App 282; 451 NW2d 583 (1990), revisitation and revision of Rushlow is anticipated. Hopefully.